Citation Nr: 0625814	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) when, in a decision entered March 3, 
1983, it failed to assign separate compensable ratings for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1959 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) RO in Sioux Falls, South 
Dakota.


FINDINGS OF FACT

1.  The veteran experiences persistent bilateral tinnitus.

2.  The veteran's allegations of error in a March 3, 1983, 
rating decision amount to no more than a contention that VA 
did not correctly apply the pertinent rating criteria.


CONCLUSION OF LAW

The claim of CUE in a March 3, 1983, rating decision, in 
which the RO granted a single compensable rating for 
bilateral tinnitus, is not valid.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.104, 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative has advanced an argument to the 
effect that the RO committed CUE when, in a decision entered 
March 3, 1983, it failed to assign separate compensable 
ratings for tinnitus in each ear.  It is argued that separate 
evaluations should have been assigned because the veteran 
perceived tinnitus bilaterally.  The RO has interpreted this 
allegation as that of CUE in the March 3, 1983, rating 
decision and has developed the CUE issue for the Board's 
review.

In this case, the veteran was notified of the March 3, 1983, 
decision later that same month, but did not appeal the 
assignment of the 10 percent rating for tinnitus.  Thus, 
under the law, the 1983 decision regarding the tinnitus 
rating is final.  VA rating decisions which are not timely 
appealed are considered final and binding in the absence of a 
showing of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2005).

CUE is a very specific and rare kind of error.  It is the 
kind of error, or fact or law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See, 
e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999); 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  To establish 
CUE, a claimant must show either that the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions that existed 
at the time were incorrectly applied.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  The United States Court of 
Appeals for Veterans Claims (Court) has held that broad brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of error cannot constitute a valid claim of 
clear and unmistakable error.  See Fugo, 6 Vet. App. at 44.

Here, the veteran does not contend that the correct facts, as 
they were known at the time, were not before the adjudicator.  
Rather, his representative contends that the regulatory 
provisions that existed at the time of the 1983 decision were 
incorrectly applied.  It is further argued that if the RO had 
correctly applied the regulations, the result would have been 
manifestly different, that is, a separate 10 percent tinnitus 
rating would have been assigned for each ear.

Under the regulation in effect at the time of the March 3, 
1983, rating decision, persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma, warranted a 10 
percent rating.  No higher rating was allowable.  See 
38 C.F.R. § 4.84b (Diagnostic Code 6260) (1982).

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), rev'g 
Smith v. Nicholson, 19 Vet. App. 63 (2005), the United States 
Court of Appeals of the Federal Circuit (Federal Circuit) 
affirmed VA's longstanding interpretation of Diagnostic Code 
6260 as authorizing only a single 10 percent rating for 
tinnitus, regardless of whether the tinnitus was unilateral 
or bilateral.  Notwithstanding the holding by the Federal 
Circuit in Smith, a determination that there was CUE must be 
based on the records and the law that existed at the time of 
the prior unappealed rating decision.  Russell, 3 Vet. App. 
at 314.  The governing legal authority at the time of the 
March 3, 1983, rating decision did not allow for more than a 
10 percent rating for tinnitus whether perceived in one ear 
or both ears.  The Board has noted the Federal Circuit's 
opinion in the Smith case because it underscores the fact of 
VA's longstanding interpretation of the applicable rating 
criteria, namely that a 10 percent rating was the maximum 
schedular evaluation whether tinnitus was perceived in one or 
both ears.

The veteran has not offered any specific allegations as to 
why the March 3, 1983, decision was CUE other than to say 
that VA was wrong in its interpretation of the rating 
criteria.  Consequently, the Board finds that the pleading 
requirements for a valid claim of CUE have not been satisfied 
with respect to the March 3, 1983, rating decision.  Here, 
the veteran has not provided reasons as to why one would be 
compelled to reach the conclusion based on the regulations 
then in effect at the time of the March 3, 1983, decision.  
See Fugo, 6 Vet. App. at 44.

Therefore, the Board finds that the veteran has not made a 
valid CUE claim with respect to the March 3, 1983, rating 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Thus, 
the claim must be dismissed without prejudice to re-filing.  
See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Given the law relative to CUE claims, the duties to notify 
and assist imposed by the VCAA are not applicable where CUE 
is claimed in an RO decision.  See Parker v. Principi, 
15 Vet. App. 407 (2002).


ORDER

The claim that the March 3, 1983, rating decision was clearly 
and unmistakably erroneous in the assignment of a single 
compensable rating for bilateral tinnitus is dismissed 
without prejudice to re-filing.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


